PER CURIAM
*491Appellant seeks reversal of a judgment committing him to the Oregon Health Authority for a period not to exceed 180 days. ORS 426.130. Appellant contends that the trial court erred because the record does not contain clear and convincing evidence that appellant is "[u]nable to provide for basic personal needs that are necessary to avoid serious physical harm in the near future, and is not receiving such care as is necessary to avoid such harm." ORS 426.005(1)(f)(B). The state concedes that the evidence is legally insufficient to support appellant's commitment and that the judgment should be reversed. We agree, accept the state's concession, and reverse the judgment of commitment.
Reversed.